Denied and Opinion Filed December 31, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00730-CV

                          IN RE NURAN, INC., Relator

           Original Proceeding from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-17708

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Carlyle
                             Opinion by Justice Carlyle
      Relator’s August 11, 2020 petition for writ of mandamus asks us to compel

the trial court to vacate: (1) the denial of relator’s motion to abate pending joinder

of another party; and (2) the denial of relator’s motion to expunge the notices of lis

pendens. Entitlement to mandamus relief requires relator to show that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the petition, real parties in interest’s response, relator’s reply, and the

record before us, we conclude that relator has failed to show its entitlement to the
relief requested. Accordingly, we deny the petition for writ of mandamus. See TEX.

R. APP. P. 52.8(a).




                                         /Cory L. Carlyle/
                                         CORY L. CARLYLE
                                         JUSTICE


200730F.P05




                                       –2–